DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/16/2022. 
Claim(s) 1, 2 and 5-8 are currently pending. 
Claim(s) 1 and 7 have been amended. 
Claim(s) 3 and 4 have been canceled. 

Claim Objections
Claims 1, 2 and 5-8 are objected to because of the following informalities:  In order to expedite prosecution, for proper form, Examiner suggests amending claims 1, 2 and 5-8 as follows:
1. A conductive paste for forming an electrode on the surface of a solar cell comprising a conductive powder, a mixed glass powder and an organic phase, wherein the mixed glass powder comprises the 
a first type of glass consisting of tellurium glass which consists of tellurium, bismuthand lithium, wherein the 44-76 mol% tellurium and 2-14 mol% lithium
a second type of glass comprising lead silicate glass with lead and silicon and without tellurium, wherein the 39-70mol% lead 20-43mol% silicon 0-20mol% of at least one of zinc, tungsten, sodium, lithium, aluminum and copper.
2. The conductive paste of claim 1, wherein in the mixed glass powder, the mass ratio of the total amount of the tellurium glass to the total amount of the lead silicate glass is 2:8 to 8:2.
With regards to claims 5 and 6, see rejection under 35 U.S.C. 112 below.
With regards to claim 7, Examiner suggest similarly applying the changes as set forth in suggested claim 1 above.
8. A glass powder for a solar cell, which is the mixed glass powder of claim 1.
Consideration of the suggestion and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
	The limitation “A conductive paste for forming the electrode on the surface of solar cell comprising conductive powder, mixed glass powder and organic phase” is unclear and therefore renders the claim indefinite.  There is no prior recitation of an electrode or a solar cell in the claim.  Accordingly, there is lack of antecedent basis for these limitations in the claim.  
	The limitation “wherein the mixed glass” in line 2 is unclear and therefore renders the claim indefinite.  While the claim previously recites “mixed glass powder” it is not clear if the “mixed glass” and the “mixed glass powder” are the same or different.  Accordingly, there is lack of antecedent basis for this limitation in the claim.
	The limitation “which consists of tellurium, bismuth, lithium, wherein the above-mentioned tellurium glass is converted into oxide, tellurium…” is unclear and therefore renders the claim indefinite.  It is unclear how the tellurium glass includes oxide if the claim requires the tellurium glass to consists tellurium, bismuth, lithium.  Further, examiner suggests adding the word “and” prior to “lithium” as it appears the recitation is incomplete.  
	The limitation “a second type of glass is selected from at least one lead silicate glass with lead and silicon and without tellurium” is unclear and therefore renders the claim indefinite.  The recitation does not provide an alternative to lead silicate glass to select from.  Therefore, it is unclear what constituted the second type of glass.
	The limitation “and optionally zinc, tungsten, sodium, lithium, aluminum and copper 0-20 mol% in total” is unclear and therefore renders the claim indefinite.  The claim is open to 0 mol% of said elements and therefore it is not clear if the elements recited are required by the claim.  
	Appropriate correction and clarification is required.
Regarding claim 2
	The limitation “mixed glass” is unclear and therefore renders the claim indefinite.  While the claim 1 recites “mixed glass powder” it is not clear if the “mixed glass” and the “mixed glass powder” are the same or different.  Accordingly, there is lack of antecedent basis for this limitation in the claims.  Appropriate correction and clarification is required.
Regarding claim 5
	The limitation “wherein for the conductive powder with a mass portion of 100” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a “conductive powder with a mass portion of 100”. Accordingly, there is lack of antecedent basis for this limitation in the claims.  Further, it is not clear how the mass portion/ratio of the mixed glass powder is controlled based on the total amount (100) of the conductive powder.  The mass portion of the conductive powder cannot be a 100 mass portion as the conductive paste comprises further components (mixed glass, organic phase).  It appears that the Appropriate correction and clarification is required.
Regarding claim 6	
	The limitation “an anti-reflection film arranged in the first area on the surface of the semiconductor substrate, and a surface electrode arrange in the second area on the surface of the semiconductor substrate” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a first area and a second area.  Appropriate correction and clarification is required.
Regarding claim 7
	The limitation “an anti-reflection film arranged in the first area on the surface of the semiconductor substrate, and a surface electrode arrange in the second area on the surface of the semiconductor substrate” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a surface, a first area and a second area.  
	The limitation “wherein the mixed glass is mainly composed of one kind of tellurium glass which consists of tellurium, bismuth, lithium, wherein the above-mentioned tellurium glass is converted into oxide, tellurium…” is unclear and therefore renders the claim indefinite.  It is unclear how the tellurium glass includes oxide if the claim requires the tellurium glass to consists tellurium, bismuth, lithium.  Further, the recitation “mainly composed of one kind of tellurium glass…and one kind of lead silicate glass” is confusing.  It is not clear what constitutes “mainly”.  Does the mixed glass comprise compositions other than the tellurium glass and the lead silicate glass?  One of ordinary skill in the art cannot be reasonably apprised of the invention.  The meets and bounds of the claim cannot be determined.  
The limitation “and optionally zinc, tungsten, sodium, lithium, aluminum and copper 0-20 mol% in total” is unclear and therefore renders the claim indefinite.  The claim is open to 0 mol% of said elements and therefore it is not clear if the elements recited are required by the claim.  
	Further, examiner suggests adding the word “and” prior to “lithium” as it appears the recitation is incomplete.  Appropriate correction and clarification is required.
Regarding claim 8
	The limitation “mixed glass” is unclear and therefore renders the claim indefinite.  While the claim 1 recites “mixed glass powder” it is not clear if the “mixed glass” and the “mixed glass powder” are the same or different.  Accordingly, there is lack of antecedent basis for this limitation in the claims.  Appropriate correction and clarification is required.

Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 5-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721